t c memo united_states tax_court charles jerome posnanski petitioner v commissioner of internal revenue respondent docket no filed date charles jerome posnanski pro_se randall b pooler for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes and penalties as follows penalty year deficiency sec_6663 a dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the issues for decision’ are whether petitioner’s civil tax_liabilities for and were satisfied in his prior criminal proceeding and whether petitioner is liable for the fraud_penalty under section for the years and findings_of_fact most of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in cheyenne wyoming at the time he filed his petition petitioner was the president and principal_owner of the bank of manawa wisconsin the bank from june of through and ‘petitioner and lois posnanski filed joint returns for each of the years in issue if a joint_return is filed the liability with respect to the tax is normally joint_and_several see sec_6013 the notice_of_deficiency upon which this case is based was addressed only to petitioner petitioner argues on brief that his former wife lois posnanski is liable for half of any civil tax_liability owed by petitioner because she signed the joint returns for the years in issue and she knew and encouraged his retaliation against congressional self-dealing generally our jurisdiction over a taxpayer is based on a notice_of_deficiency having been sent to the taxpayer and the filing of a timely petition by that taxpayer see sec_6213 neither occurrence is alleged with respect to lois posnanski and petitioner alleges no other basis for our jurisdiction accordingly we find petitioner’s argument without merit 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure including the years in issue petitioner was active in the day- to-day operations of the bank and had access to all the computer programs utilized by the bank during the years in issue petitioner and his former wife lois posnanski maintained two personal interest-bearing bank accounts at the bank for each of the years in issue petitioner accrued and was paid interest_income on these personal accounts in the following amounts year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure toward the end of each year in issue petitioner accessed the computer programs at the bank and deleted information that would cause his interest_income to be included on the computer disk sent to respondent for purposes of reporting interest_paid petitioner further caused forms 1099-int interest_income not to be filed with respondent reporting the actual interest_income earned on his personal account and other accounts for each year in issue on his tax returns for the years in issue petitioner reported the following amounts of interest_income year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner signed tax returns for each of the years in issue with q4e- knowledge that the income was not properly reported toward the end of the calendar_year for each of his and taxable years petitioner accessed the computer_program utilized by the bank and created entries for mortgage loan interest payments which did not exist petitioner caused false interest_expenses to be reported and false forms mortgage interest statement to be filed with respondent for petitioner’s and taxable years petitioner utilized the false reported mortgage interest_expense information to claim false deductions on his and returns in the following amounts year amount dollar_figure big_number big_number big_number on date petitioner pleaded guilty to two counts of an information in case no 95-cr-188 in the united_states district_court of the eastern district of wisconsin count one of the plea agreement charged petitioner with knowingly and willfully scheming to conceal a material fact from agencies of the federal government in violation of u s c sec_1001 the material fact concealed was the true amount of interest earned by petitioner lois posnanski and petitioner’s mother mary posnanski count one also charged petitioner with falsifying bank records pertaining to loan - - interest payments in order to gain a tax deduction count two of the plea agreement charged petitioner with willfully aiding and assisting in the false and fraudulent preparation and presentation of mary posnanski’s federal_income_tax return in violation of sec_7206 paragraph e of the plea agreement required petitioner to pay the internal_revenue_service those amounts owed for restitution on his personal restitution an addendum to the plea agreement set forth the following tax_liabilities for petitioner and lois posnanski year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure the addendum specifically stated that the tax_liabilities were caused solely by petitioner petitioner transmitted a check dated date payable to the internal_revenue_service in the amount of dollar_figure which was acknowledged as received by steven m biskupic the attorney for the united_states in petitioner’s criminal proceeding on date petitioner entered his guilty plea and was convicted under u s c sec_1001 for concealing material facts from the internal_revenue_service and under sec_7206 for aiding_and_abetting in the filing of a false federal_income_tax return in addition to prison time and other conditions -- - petitioner was sentenced to pay a fine of dollar_figure at the arraignment plea and sentencing of petitioner the presiding united_states district_court judge declared the following as one of the conditions of petitioner’s criminal sentence you must cooperate with the i r s and submit all delinquent tax returns and pay all back taxes and interest at the direction of the probation officer the court should note in regard to this condition that in determining the sentence that--the amount of tax penalties civil penalties the distressed sale of the bank all of these are consequences that flow from your action and are ones that i think are appropriately taken into account by the court on date respondent issued a notice_of_deficiency to petitioner for the years and the deficiency amounts were higher than in the addendum to the plea agreement because the tax stated as due in the addendum did not include the additional income_tax resulting from adjustments to petitioner’s and income_tax liabilities for claiming false mortgage interest deductions additionally the notice_of_deficiency determined a fraud_penalty for each of the years in issue the total deficiency determined by respondent for all years is dollar_figure a dollar_figure difference from the tax_liability of dollar_figure set forth in the addendum to the plea agreement petitioner has conceded the amount of the underpayments set forth in the notice_of_deficiency in separate letters dated date and submitted in - lieu of live testimony in the instant case mr biskupic and petitioner’s attorney in his criminal proceeding robert e meldman both stated that they believed that petitioner’s civil tax_liabilities were not resolved as a result of the criminal proceedings opinion petitioner has conceded the amounts of the underpayments set forth in the notice_of_deficiency petitioner appears to argue that the doctrine_of collateral_estoppel applies to bar respondent from seeking civil tax_liabilities against him alternatively petitioner argues that he is not liable for the civil_fraud penalty petitioner appears to argue that he is not liable for the underpayments because the plea agreement in his criminal proceeding disposed of his civil tax_liabilities for the years in issue the doctrine_of collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 however for collateral_estoppel to apply resolution of the disputed issue must have been essential to the prior decision see 91_tc_273 in the instant case petitioner was found guilty under u s c sec_1001 for concealing material facts from the internal_revenue_service and under sec_7206 for aiding_and_abetting in the filing of a false federal_income_tax return establishing petitioner’s specific tax_liabilities is not an element of u s c sec_1001 or sec_7206 and therefore no specific income_tax liabilities needed to be determined in petitioner’s prior criminal proceeding see m j wood associates inc v commissioner tcmemo_1998_375 hickman v commissioner tcmemo_1997_566 affd 183_f3d_535 6th cir the addendum to the plea agreement set forth specific tax_liability amounts for the years in issue however it was not essential to the conviction against petitioner because it was not an element of the crimes petitioner was convicted of see hickman v commissioner supra the precise amount of petitioner’s tax_liability was not specifically litigated or adjudicated in the criminal proceeding petitioner argues that the requirement in paragraph e of the plea agreement that he pay restitution to the internal_revenue_service reflects the intention that his civil tax_liabilities be included in his criminal proceeding however paragraph e does not set forth petitioner’s precise tax --- - liabilities nor does it limit them to the amounts specified in the addendum petitioner also argues that his civil tax_liabilities were accounted for in the criminal proceeding by the united_states district_court judge’s comment that you must cooperate with the i r s and submit all delinquent tax returns and pay all back taxes and interest at the direction of the probation officer the court should note in regard to this condition that in determining the sentence that--the amount of tax penalties civil penalties the distressed sale of the bank all of these are consequences that flow from your action and are ones that i think are appropriately taken into account by the court the statement of the presiding judge does not provide that the disposition of the criminal case was meant to discharge all of petitioner’s civil tax_liabilities rather it provides that petitioner must still account for his civil tax_liabilities in addition to the other conditions of his sentence additionally messrs meldman and biskupic indicate that petitioner’s civil tax_liabilities were not part of the negotiation of the plea agreement in viewing the plea agreement the remarks of the presiding judge and the entire record we hold that the disposition of petitioner’s criminal case does not bar respondent from determining additional civil tax_liabilities against petitioner because petitioner has admitted to the amounts of the underpayments in the notice_of_deficiency he is liable for those amounts - the total deficiency determined by respondent for all years is dollar_figure petitioner has paid dollar_figure toward these tax_liabilities respondent acknowledges that petitioner paid this amount therefore petitioner is liable for the payment of an additional dollar_figure in income taxes plus any penalties which may apply see eg hickman v commissioner supra sec_6663 imposes a penalty for fraud equal to percent of the portion of an underpayment that is attributable to fraud if any portion of an underpayment is attributable to fraud then the entire underpayment is treated as due to fraud unless the taxpayer can establish that some portion of the underpayment is not attributable to fraud see sec_6663 respondent bears the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b 113_tc_99 to satisfy this burden respondent must show that an underpayment exists and petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 we have found and petitioner admits that he underpaid his taxes for the years in issue in the amounts determined in the notice_of_deficiency in the case of a joint_return the fraud_penalty does not apply to a spouse unless some portion of the underpayment is due to the fraud of such spouse see sec_6663 the existence of fraud is a question of fact to be resolved from the entire record see 96_tc_858 affd 959_f2d_16 2d cir fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts see 317_us_492 79_tc_995 affd 748_f2d_331 6th cir any conduct the likely effect of which would be to mislead or to conceal may establish an affirmative act of evasion see spies v united_states supra pincite 763_f2d_1139 10th cir affg tcmemo_1984_152 a pattern of consistent underreporting of income particularly when accompanied by other circumstances exhibiting an intent to conceal justifies the inference of fraud see parks v commissioner supra pincite petitioner understated interest_income and claimed false deductions for mortgage interest payments resulting in the consistent underreporting of income_tax liabilities for years petitioner intentionally falsified computer records of the bank and misled respondent with respect to his correct income_tax liabilities petitioner signed the returns for each year in issue with full knowledge that he was underreporting his taxable_income as a result of his actions petitioner was criminally convicted for his underreporting activities and petitioner admitted in his plea agreement that he knowingly and willfully schemed to conceal interest_income and that he falsified computer records to gain tax deductions petitioner’s only argument is that the specific intent of my inaccurate income_tax filings was not to avoid income taxes but to retaliate against congressional self-dealing petitioner consistently underreported income and claimed false deductions with full knowledge that his actions were in violation of a legal duty to file correct_tax returns petitioner’s alleged desire to retaliate against what he may have perceived to be congressional wrongs does not change the fact that he intentionally evaded taxes that he knew he owed by conduct intended to conceal mislead and prevent the collection_of_taxes see parks v commissioner supra pincite respondent has proven by clear_and_convincing evidence that petitioner fraudulently underpaid his taxes for the years in issue because petitioner has failed to present evidence establishing that any portion of the underpayments is not attributable to fraud the entire underpayments for the years in issue are subject_to the percent penalty decision will be entered under rule
